Warren E. Burger: We'll hear arguments first this morning in No. 73-29, Corning Glass against Brennan and 73-695 Brennan against Corning Glass Consolidated. Mr. Zimmerman, you may proceed whenever you are ready.
Scott F. Zimmerman: Mr. Chief Justice and may it please the Court. I represent Corning Glass Works, petitioner from an unfavorable decision of the Second Circuit Court of Appeals in responding to a petition filed by the Secretary of Labor from a decision of the Third Circuit Court of Appeals which was favorable to Corning Glass Works. These cases arise under the Equal Pay Act of 1963, an amendment to the Fair Labor Standards Act. The Equal Pay Act which is set forth in its entirety on page five of our blue brief provides very briefly that an employer may not differentiate between men and women in the payment of wage rates where they are working on jobs, the performance of which requires equal skill, effort, and responsibility and are performed under similar working conditions. The Secretary of Labor has the burden of proof to show that skill, effort, and responsibility are equal and that the jobs are performed under similar working conditions. Both circuit courts agreed that the Act the Equal Pay principle has no application unless the secretary has successfully carried his burden of proof in respect to these elements. The Act also contains affirmative defenses which we suggest are irrelevant to the issues involved in this case. Finally, the Act requires that an employer may not reduce wage rates in order to come into compliance with the Act. There are three issues here presented for review. The threshold issue is whether work on a steady night shift is performed under a similar working condition as work during the day within the meaning of the term working condition as used in the Equal Pay Act of 1963. As to this -- this issue, the circuit courts of appeals disagreed. The Second Circuit held that the Act was not applicable if working conditions were not similar but concluded that in fact, work on a steady night shift was a similar working condition to work during the day, applied the Act and held Court to be in violation of it. The Second Circuit Court of Appeals held that work was not -- that work on a steady night shift was not performed pursuant to a similar working condition as work during the day and concluded that the Act was inapplicable. The two remaining issues are compliance issues which were not reached by the Third Circuit Court of Appeals because it held that the Act was inapplicable. The Second Circuit did reach these issues and they raised the question of whether Corning's conduct after June 1, 1966, when Corning was able to open all the steady night shift jobs to women continued to violate the act. On June 1, 1966 when Corning made the steady night shift jobs available to women, it was a genuine integration of the jobs because within three weeks after that date, all of the women who had performed work on the steady day shift jobs, which were lower rated, had had an opportunity to accept steady night shift employment on the -- on -- on the comparison jobs. Only the most junior of them took the opportunity to perform that work. I will discuss the facts in detail relevant to each of these issues as I get to them, if I may. The threshold issue on which the Second and Third Circuit Courts of Appeal disagreed, involves identical facts in both cases. Reduced to their essentials, the facts are that only men worked on a steady night shift. Only women work the day shifts except during World War II when the New York District Court found that women have been employed on the steady night shift and had been paid the higher steady night shift wage rate when they performed the same work as the men. The higher night shift rate was paid to all people who worked at night and only to people who worked at night. The lower day shift rate was paid only for work during the day and was paid to all people who worked during the day. This issue is purely a question of law for this Court involving the interpretation of this statute. The Secretary, in its brief, has placed great emphasis upon evidence and findings by the Second Circuit that Corning entertained a deliberate, discriminatory intent to pay wages based on sex. The subjective intent of an employer is irrelevant on this issue. Work on a steady night shift is either performed under a similar working condition as work during the day, or it's not. This is a matter of law. Subjective intent should be meaningless on this question. Why did the Second Circuit conclude as it did, that work on a steady night shift was performed under a similar working condition as work during the day? The Second Circuit, in its opinion, said that the issue was not free from doubt. Judge Friendly said to me from the bench during oral argument, “You'd have to pay me a twice as much to work at night.” The commonsense understanding of all people is that there's not a similarity between working a steady night shift and working during the day. The medical and sociological authorities which we have set forth in detailing our brief from pages 32 to 38, as well as the decisions of the War Labor Board, the decisions of arbitrators, and the decisions of the courts have recognized a substantial difference in these working conditions. Steady night work, the medical authority say, has a physical impact upon a human being. The circadian rhythm is as the doctors call them, are affected and disrupted. The bodily rhythms are disrupted by steady night shift work. There is an ascertainable medical effect of the work. The Second Circuit arrived at the conclusion which seems contrary to everything that we understand based upon its reading of the legislative history. The Second Circuit concluded that the words “working conditions” as used in the Act were used in a technical sense rather than in the common usage of words. The legislative history relied upon was first, the testimony of job evaluation experts who testified before the House of Representatives. These people talked about the term working conditions and they did not address the subject of work on a steady night shift as opposed to day work, they were silent on that. Judge Friendly in the Second Circuit concluded that because job evaluation plans did not discuss night and day as a difference, under the term working conditions, that the term working conditions because these gentlemen testified before the Congress, was used in a technical sense rather than the common usage of -- usage of words. Judge Friendly, in the Second Circuit's conclusion that these used -- words were used in this statute in a technical sense, is squarely inconsistent with the statements of Congressman Goodell. Congressman Goodell was one of the primary and perhaps the primary mover of this statute in the Congress. He read the committee report of the Committee on Education and Labor on this bill into the congressional record. Just before Congressman Goodell read the committee report on this bill into the congressional record, he stated on the same page of the congressional record a comment which is directly relevant to the Second Circuit's holding as to whether these words were used in a technical sense. This is a set forth on page 24 of our blue brief, representative Goodell said this, he said, “This bill, before us, largely adopts my own personal views and most of the words in this bill derived from my proposal. I would like to make clear the legislative history and I thank the chairman and the subcommittee agrees on these points.” Representative Thompson was the chairman of that subcommittee, and he was sitting there participating in the debates as a -- as a review of our Addendum A will show. Thompson didn't stand up and say, “I disagree with that.” Goodell went on to say and this is directly relevant to the Second Circuit's finding is so far as the words being used in the technical sense. Number one, skill includes a myriad of factors. It is not limited to just a few. It includes training, experience, education, the qualities of the person himself and a good many other factors that are too numerous to putting in the bill specifically, so we used a generality in referring to them. The same is true of effort, the same is true of responsibility, and the same is true of similar working conditions. The author of the words in the Act, just before he read the committee report into the bill -- into the -- into the congressional record, stated that these terms and the very term that the Second Circuit concluded was used in a technical sense, that these terms are used as generalities. Second, the Second Circuit relied upon a paragraph from the committee report. It is significant that the Third Circuit Court of Appeals had the benefit of the Second Circuit's reasoning when the Third Circuit concluded that the Second Circuit had erroneously read this paragraph -- erroneously -- erroneously understood this paragraph in the committee report upon which the Second Circuit relied. The Third Circuit concluded that Representative Goodell had explained the very paragraph that the Second Circuit relied upon in concluding that working conditions that did not encompass a steady night shift work is compared with day work that Representative Goodell had explained this very paragraph in the congressional record and this is set forth in our brief in addendum B-34 where Goodell immediately prior to reading the committee report into the congressional records stated, “Mr.Chairman, here are examples and general guidelines as to the intent of Congress in enacting H.R. 6060, the equal pay for women bill, and he listed 15 specific well-prepared examples of the intent of Congress, and they follow -- and then follows a committee report. Number 15 -- I -- I beg your pardon -- Number 9 which appears on B-35 directly tracks the Second Circuit's -- the paragraph the committee report relied upon by the Second Circuit. And you will see that the Third Circuit Court of Appeals set forth and tracked this material in its opinion and this appears on page 28 of or blue brief, where the Second Circuit Court of Appeals set forth on one side of the page is the committee report, on the other side of the page Congressman Goodells' explanation of the paragraph relied upon by the Second Circuit. He said -- Goodell said, “Ninth,” and this directly goes to the question involved in this case, “Finally, standing as opposed to sitting and pleasant -- and pleasantness or unpleasantness of surroundings, periodic rest periods, hours of work, difference in shift are would logically fall within the working condition factor.” Goodell explaining this very paragraph relied upon by the Second Circuit explicitly stated that Congress -- that -- that the committee in reporting this bill out to the house, when it used those words, was referring to the working condition factor. We think that the conclusion is inescapable that the Congress specifically intended that work on a steady night shift should -- should constitute a different working condition than work during the day within the meaning of this Act. The government has argued to us in its brief, that the term “working condition” means only hazards or physical surroundings. It seems to us absurd to suggest that work during hours when human beings ordinarily sleep is under a similar physical surrounding as work during hours when human beings are ordinarily awake. We don't think that the Act will support that in his language. The legislative history clearly does not support that. The medical and sociological authorities, the War Labor Board decisions, the decisions of arbitrators, there is no support in these authorities for this proposition. We respectfully request on this issue that the Second Circuit Court of Appeals be reversed in that -- that this Court affirm the decision of the Third Circuit Court of Appeals that work on a steady night shift is under a different -- is not under a similar working condition as work during the day within the meaning of the Act. The remaining two issues involve questions assuming a prior violation of the Act by Corning Glass Works.
William H. Rehnquist: Before you get to that Mr. Zimmerman --
Scott F. Zimmerman: Yes, sir?
William H. Rehnquist: Supposing that we were to conclude that the difference in shift does represent a working condition, does that end the judicial inquiry even though a finder of fact might conclude that notwithstanding the difference in working conditions, there was actually some sex discrimination billed into the actual pay rate?
Scott F. Zimmerman: Your Honor, in my judgment, it clearly does. The Secretary has -- has raised a question in its brief that even if working conditions are similar that, nevertheless, the Act applies. I don't think that this can be supported upon any basis. First, a reading of the plain language of the Act, I think, will -- will lead you to conclude that this should be rejected. Second, the Secretary's regulations which are set forth in our red brief, I believe it's on page 8, specifically state that in order for the equal pay standard to apply, the jobs must be performed under similar working conditions. In other words the equal pay standard according to the secretary's own regulations simply doesn't apply unless skill, effort, and responsibility are equal and working conditions are similar. The congressional -- the -- the legislative history also fully supports this and I think -- and even more significant reasons supports it, Your Honor, and that is -- that is reason, because the -- there would be a profound effect upon the -- upon the application of the equal pay act if the Secretary's view of this issue were to be accepted and that is this, courts would be forced to judge whether a difference in skill, effort or responsibility, or a difference in working conditions was justified -- or justified the difference in pay. That would mean the courts would be placed in the position of an effect evaluating the jobs, judging the wage bargain struck by labor and management, and the Secretary could compare any jobs simply by arguing that the difference in skill was not commensurate with the difference in pay. And I think that's the logical conclusion that you arrive at -- at which you must arrive if you adopt that position. Now in addition, Your Honor, I think it ties into your question, the Secretary has argued that because Corning Glass Works in 1944 agreed with the union to pay a steady night shift differential designated in the contract, that that necessarily precludes -- precludes a defense in this case. Well, as far as I can see, that may go to the issue of intent these jobs were created long prior to 1944 and this rate differential was found on the base rate and was created in the years 1925, 1930. I don't think the existence of that shift differential which came to light in -- which came into existence in 1944 proves anything, particularly when you consider the fact that when the shift differential came into existence in 1944, the New York District Court have found that women were working on a steady night shift, receiving the steady -- higher steady night shift base rate and the shift differential too. So at that time, both men and women were getting it because at that time the New York protective legislation permitted women to work at night during World War II. The second two issues are compliance issues. They were only reached by the Second Circuit Court of Appeals. They weren't reached by the Third Circuit which -- which agreed with us in the threshold issue, and thus didn't reach the compliance questions. The facts that underlie the first compliance issue are as follows. By June 1, 1966, the steady night shift jobs were opened to women. These was by agreement according with the unions with which it bargained and I'm referring now only to the facts of the New York case because they're the only facts that are relevant to these issues. By June 20, 1966, every female who worked for the day shift jobs had the opportunity to accept employment on the steady higher rated steady night shift inspection jobs, so there was a genuine integration. Now, there were only four women during the year 1966 who accepted work on these jobs. But those four were the most junior employees -- female employees. Three of those were the most junior female employees working on the steady day shift jobs. Under the plant right of seniority system in effect in the Court of New York, those -- all of the other women who were senior to these girls who took the job, had the opportunity to take it and turned it down. The Second Circuit reached the conclusion that -- I beg your pardon. Let me go back for just a moment, if I may. After that date, June 1, 1966, Corning did not differentiate on the basis of sex. The statute on its face was not violated. Corning didn't treat men differently than women after June 1, Corning didn't reduce the rates of anybody. It simply opened the jobs and paid women who worked under these jobs a higher rate. So there was no rate reduction in -- in -- in terms of the reduction proviso, at least, in terms of the language of it. The Secretary has contended successfully in the Second Circuit, that after that date, Corning continued to violate the act because by opening the jobs to the women, it violated the proviso on the act which states that an employer may not reduce the wage rates of an employee in order to come into compliance with the act. We -- that's the only way that the Second Circuit Court of Appeals could have reached that conclusion because clearly arising and applying the language of the Act to these facts, there's no violation. It had to conclude that the reduction proviso was somehow violated. How did it reach the conclusion that when nobody's wage rate was reduced that the reduction proviso was violated? It reached that conclusion on the basis of the legislative history. With respect to that, I just have two things to say. First, we believe that resort to legislative history is improper where the statute is not ambiguous. Judge Friendly of the Second Circuit Court of Appeals did not find that the -- that -- that the proviso for precluding the reduction of wage rates was ambiguous. We suggested that -- that the Second Circuit's definition of the term “shall not reduce” to require that employers must increase the lower rated job, is not even a credible definition of the term. The Second Circuit erred, and this is the reason why the Second Circuit made the mistake it did, the Second Circuit erred because it relied on legislative history which all occurred, and this is the sole reliance that appears in Second Circuit's opinion, it relied on legislative history which all occurred in discussions concerning H.R. 3861, which appears in Appendix C of the brief. Now H.R. 3861 didn't become the Equal Pay Act. If you look at page C5 for our brief, you will see that H.R. 3861 specifically requires that wage rates of the lower rated job be raised to the higher rated job over a two-year period of time.H.R. -- H -- H.R. 3861 and these are the discussions that the Second Circuit relied upon to compel the Senate the rate reduction proviso requires that the lower rated job be increased states, except were such payment is made for -- oh, I beg your pardon -- says, provided that, an employer, who on the date of this enactment, is paying a wage differential which would be in violation of the act on its effective date, may adjust the lower wage rate as follows. And then, one, two, three, and the third one says, two years after the effective date of this Act, any remaining wage differential shall be removed. So H.R. 3861 specifically required the raising of the lower rate. Judge Friendly in the Second Circuit, I'm not certain whether they made the connection, it doesn't appear that they did. They relied on that legislative history into that bill which didn't become law to say that the reduction proviso meant that you had to raise the rates. Now, if you look at the legislative history, it'll show that -- and see the development and the evolution of this statutory language from H.R. 3861 through to 6060, H.R. 6060 which already became law, and that appears also in an addendum to our brief, you will see that -- that this was a compromise that both the Secretary of Labor, Mr. Wirtz at that time, and congressman were unhappy with the prospect of forcing employers to raise their wage rates, one. Two, they wanted to leave more latitude to the free processes of collective bargaining to resolve these problems because these types of problems which can involve seniority, can involve job bidding tendencies of employees, can raise serious questions in -- in terms of industrial relations for an employer. And the Congress specifically pointed out a number of different locations, and we've cited this in -- in our brief, that they wanted to reserve latitude to employers and unions to comply with the Act in a way which made sense in terms of their industrial relation situations. So they said, you must not reduce the rates of anybody. We believe that you will find at the legislative history, read as a whole, favors the view that Congress intended to allow unions and companies to work out compliance within the terms of the restriction in the prohibition of the reduction proviso. A statute required two things, that there be no differentiation on the basis of sex where the work is equal. Clearly, if there had been before, there was not after June 1, 1966. The second thing the statue said was, do not reduce anyone's wage rates. We complied with both of the mandates of the statute. The third issue involves conduct subsequent to January 1969. Its legal aspects are similarity issue two. I have very little time left and I'd like to save the time that I have remaining for rebuttal. I think that issue three is adequately covered in our brief. I think that the legal precepts which are applicable to it are largely derived from those which I had discussed in issued two. Thank you.
Warren E. Burger: Very well, Mr. Zimmerman. Mr. Tuttle.
Allan Abbot Tuttle: Mr. Chief Justice and may it please the Court. We believe that the Equal Pay Act forbids an employer to pay a higher base wage to men working at night than is paid to women doing the same work during the day when certain other conditions obtain, that is, when that higher base wage paid to men working at night is paid in addition to a regular plant-wide shift differential compensating all employees for night work.
Warren E. Burger: Do you think there is any element in this act to a straight differential for a night work --
Allan Abbot Tuttle: Absolutely not.
Warren E. Burger: -- compared with day work?
Allan Abbot Tuttle: And -- and -- that is the -- the burden of my first few moments remarks is to try and make crystal clear, if I can, to the Court that Secretary does not challenge the propriety of paying night differentials, indeed, there are some here. I -- I'd like to mention the second condition which we think makes this base wage illegal. In addition to the fact that this base wage which we are challenging is added on to a shift differential, there is the fact that it is historically shown to have been paid to induce men to do what the men considered female work. Now, no one, least of all the Secretary of Labor, doubts that night work is more burdensome. And in Corning's brief you'll find discussions of circadian rhythms and such things. We agree with all of that, that night work can be more burdensome, can be more psychologically stressful. And the Secretary has never questioned Corning's right to pay a night shift differential.
William O. Douglas: You do not concede that that is a working condition though, as I understand.
Allan Abbot Tuttle: We do not concede that it is a working condition. The -- The Act provides, in addition to a definition of equal work, provides a number of additional justifications for inequalities in pay and these can be under a system of rewarding merit or quantity or quality of production, or any other factor other than sex. And we would argue that time of day worked is clearly a factor other than sex which would justify a pay difference. We do not believe it is a working condition because of the -- the technical way in which we believe that term is used in the Act. Now, the Secretary's own regulations do recognize the propriety of paying night shift differentials. And in fact, Corning has paid its night workers a shift differential since 1944. The time of the trial, the shift differentials in this case, night shift differential for regular non-rotating night work was 16 cents an hour, and it's not questioned in this lawsuit. We believe that the most crucial point that we would like to leave with the Court today is the fact that that 16 cents per hour, the negotiated shift differential is not challenged in these lawsuits. We believe it is entirely proper and justified as a factor other than sex justifying a wage difference. The pay difference we do challenge is wholly different pay difference. And we believe it's one that arose in the context and the setting which shows it to have been sex-based and illegal under the Equal Pay Act. Now, a little of the history has been suggested to you already, but there are a number of other factors which we believe require mention. In 1920 to 1925, Corning didn't have a night shift, had a day and afternoon shift, and the women did all the inspection work and they were paid about to 20 to 30 cents an hour for that work. When it became necessary to hire men for the night shift and that was necessary because of state protective laws forbidding women to work at night, Corning started paying the men 53 cents an hour to do the same work, exactly the same work. And Corning's own witnesses testified that this was -- was because the men just won't work at the women's wage, that they considered inspection work demeaning, that they considered it feminine work and they will not work until they were paid the going male wage which they received. Now, we think it's perfectly clear from this record that that double pay had nothing to do with the fact that the work was being done at night and we consider the proof of that the fact that in all of other Corning's other jobs, in the all-male jobs, precisely the same pay was received an all three shifts and it was only the men doing the demeaning female work who got a bonus, who got paid twice, that the women got for doing the inspection work. Now, in 1944, Corning was unionized and did begin to pay a regular plant-wide shift differential. At the time, that was 5 cents an hour. But that differential was simply tacked on top of the higher base wage they were already receiving. Now the men, the men inspectors at night, were getting two premiums. One, for doing female work and another for doing it at night.
William H. Rehnquist: Mr. Tuttle when we're talking about a night shifter, is that the traditional swing shift or is it a graveyard?
Allan Abbot Tuttle: It's a 12 to 8.
William H. Rehnquist: 12 to 8.
Allan Abbot Tuttle: Regular non-rotating night work is 12 to 8. Now, I want to stress again, perhaps too often, that that second differential, the regular night shift differential is not challenged in these lawsuits. Now, in 1944 after Corning was unionized, it undertook a process of systematic job evaluation. We consider this systematic job evaluation done with outside consultants to be of critical importance in this lawsuit for two reasons. One, because it shows that Corning itself evaluated the day and night inspection work as equal and secondly, because, as I will be showing in a minute, Corning's own definitions of job evaluation were explicitly adopted by Congress when it was defining equal work in the Equal Pay Act. When Corning evaluated day and night inspection work and gave points to every factor in the job, they gave exactly the same number of points to the day and the night work. They continued to pay a higher rate to men but they themselves evaluated the job as precisely equal in all respects and most significantly, they evaluated it as equal in respect of working conditions. And working conditions, Corning defined as physical surroundings and hazards and not time, I should say, time of the day worked. Now, the Equal Pay Act contains a definition of equal work which requires that the work be performed in a situation which requires similar or equal skill, effort, responsibility, and it that it be performed under similar working conditions. It then has the exceptions that I mentioned, merits, seniority, quantity or quality of production or a factor other than sex. Now, Corning's principal contention here today is at that the same work performed at night and performed during the day is not performed under “similar working conditions” as that term is used within the act. Corning concludes from this that the Act is simply inapplicable to it no matter how discriminatory and sex-based its wage structure might be. We think that the legislative history here shows that Congress knowingly adopted a technical meaning and a scientific meaning for the word working conditions. Since Congress explicitly adopted the language of job evaluation such as Corning's, we believe that it adopted the word working conditions in the sense in which it was used and is used to this day in job evaluation. The original bill, the original Equal Pay Bill would have called for equal pay in circumstances where work was performed with equal skill. Now, industry representatives objected to this. They claimed that it failed to take account of the relevant factors and job evaluation. Mr. Hester who was at the time Corning's Director of Industrial Relations Research testified before Congress and he urged Congress to adopt the language of job evaluation and the elements of job evaluation, he said skill is not enough, there are other factors to be considered and he urged Congress to define equal work in terms of skill, effort, responsibility and working conditions. And he went further, he explicitly told congress what working conditions were. Working conditions, he said, comprise the sub factors of physical surroundings and hazards. Now, time of day worked is not a working condition within the language of job evaluation. One of Corning's other experts testified at trial that time of day worked is what they call a wage condition. It's like working Saturdays or Sundays or working overtime, but it's not a working condition as that's defined in systematic job evaluation. Now, in --
William H. Rehnquist: Are you suggesting it's really that -- as used in the statute, the term working conditions meaning something different and what it means in its primary (Inaudible)
Allan Abbot Tuttle: Well, I'm saying that -- that-- it -- it had -- it had over the years acquired a specialized technical meaning that was incorporated into the Act. We -- We are not suggesting for a moment that night work isn't something other than day work. And we're not suggesting for a moment that night work should -- that somebody who works at night shouldn't be paid, as Judge Friendly said during the argument below, twice as much. We're not concerned with the amount. And that -- that's a question for negotiation between the parties. And here, at the time of these law suits, the parties had negotiated a 16 cent per hour difference for that difference.
William H. Rehnquist: Would your case be any different as the testimony before Congress about the meaning of working conditions had come from somebody other than a Corning witness?
Allan Abbot Tuttle: Oh no -- no, that's just a -- a cute element. We -- we think that it -- it's interesting and therefore brought it out in the briefs and here. Now, what's important is what Congress did, and if it comes from -- United States Steel, the -- the question would still be, what was presented to them and what they did with what was presented to them.
William J. Brennan, Jr.: Other -- other statutes, other labor statutes have the term working conditions. National Labor Relations Act, there's that. Are you -- saying to us, I gather this, the meaning in that Act of working condition is different because here it was given with --
Allan Abbot Tuttle: A special -- a specialized -- a specialized meaning.
William J. Brennan, Jr.: Specialized in the context of evaluation.
Allan Abbot Tuttle: Yes, and -- and I'd like -- I'd like to elaborate --
William J. Brennan, Jr.: That -- that -- that then is a narrower definition and would be given the same term in the National Labor Relations Act?
Allan Abbot Tuttle: I think that's true, yes.
Potter Stewart: Mr. Tuttle, how do you dispose of Congressman Goodell's comments that Corning places such a great reliance on?
Allan Abbot Tuttle: I -- I can't dispose of them, Mr. Justice. There's no question that he said what he said. I -- I think that our feeling is that this was a single remark by one congressman who was not the sponsor of the bill.
Potter Stewart: Well, when you say that, you say not the sponsor of 6060. He certainly was interested in this legislation, was he not?
Allan Abbot Tuttle: He was involved in the legislation and in the fact, had introduced the bill which differed in the respect that it would have called for work under equal working conditions and not similar working conditions.
Potter Stewart: I doubt if you can relegate him to the back seat in congress as --
Allan Abbot Tuttle: I -- I don't -- no, I don't -- I don't propose to do that. What I -- what I do want to do is call your attention to certain suggestions and direct statements in the -- in the house reports which we think show a direct response to the testimony that I have just outlined. The bill as you know was amended to define equal work in just the terms that I have mentioned and that Mr. Hester mentioned, equal skill, effort and responsibility. And the congressional reports specifically show that the language of job evaluation was deliberately adopted. Thus in the house report it was said after they defined equal work in terms of the factors I have mentioned, these factors will be found, that the report said, in the majority of the job classification systems. Thus, it is anticipated that a bona fide classification system that does not discriminate on the basis of sex will serve as a valid defense to a charge of discrimination. Now, the Second Circuit found this persuasive as an explanation of how the bill took shape, and the Third Circuit ignored it altogether focusing instead upon the remarks of Congressman Goodell which had been outlined to you. And our submission is simply that where a technical term is deliberately adopted by Congress, it ought to be considered -- and it ought to be considered to have been used in the technical fashion.
Warren E. Burger: Supposed, hypothetically, the Court should find that the night and day difference is in fact a working condition under this Act, how does -- where does that take you on this case?
Allan Abbot Tuttle: It takes me to my next point, Mr. Chief Justice.
Warren E. Burger: All right.
Allan Abbot Tuttle: Which is, that even if the Court should find that time of day worked were a working condition, we believe that under the peculiar circumstances of this case, that the work jobs are nonetheless equal. Now, it's plain that the higher base wage which I have described is a sex-base wage. As Judge Friendly said below, the plain fact is that the differentials here at issue arose because the women -- the men would not work at the low rates paid to women daytime inspectors to perform what the men called female work.
Warren E. Burger: You don't suggest that that's an attitude in industry generally on the part of employees and factories.
Allan Abbot Tuttle: No, we're not -- we're not making any suggestion about any other employer than this one and we're really, if you have to go back in the history to even get this attitude. This -- this payment arose in the 1920s and 1930s. It's historically been carried forward. I don't know what Corning's subjective motivation is now, but a tradition was established where men were paid more. What Corning's attitude to women may have changed but the fact is they still discriminate against them. Now --
William J. Brennan, Jr.: Was this alternative argument applicable? Also that -- is your alternative argument also applicable with the Pennsylvania plant?
Allan Abbot Tuttle: Yes.
William J. Brennan, Jr.: Is there -- is there a similar record?
Allan Abbot Tuttle: Oh, the records are virtually identical. The only difference is that the Pennsylvania Court having found -- having defined this -- having determined this was not a -- not a working condition.
William J. Brennan, Jr.: Well, suppose we should disagree with you on that? Suppose we should agree with the Third Circuit that it's not a working condition?
Allan Abbot Tuttle: Then -- then you should consider whether or not the factor here -- see, our contention is that the factor of night work where it is separately compensated for by a negotiated difference is effectively eliminated from the Act as a consideration in evaluating the equality of the work. Our contention -- our submission is that working -- working conditions, if time is a working condition, are made similar by the fact -- by the fact of a payment of the discrete and complete separate compensation for that element. The New York case for instance, the District Court said in considering this, this question, we believe that the element of working less desirable night hours was in the language of the Court taken care of by the fact of a payment of a plant-wide shift differential. Now, I would like to suggest that --
William J. Brennan, Jr.: But I am still puzzled, is there any difference between these two cases on this argument you're now -- now making?
Allan Abbot Tuttle: There is no difference on this argument.
William H. Rehnquist: Well, but you do have different records, don't you? I mean so far as I could tell from what's before us, the District Court in Pennsylvania didn't get into the factual detail at the District Court in the Western district in New York.
Allan Abbot Tuttle: Once you -- once you -- If you were to decide with us that time of day of worked was not a working condition or if it was a working condition that it was out of the case because it was separately compensated, then you would have to look at the record to consider the record in that case to consider Corning's other defenses and that the record is -- is factually in some respects difference -- different. There is -- there is in the Pennsylvania case some evidence of difference in effort requiring one of the job classifications anyhow and it would require a -- a further study of the record although there had been supplemental findings made which would enable a determination to be made on all of Corning's defenses. I wanted to add on this --
Byron R. White: Mr. Tuttle, sorry to interrupt, let's put aside the Corning -- the peculiarities of the Corning case here such as the claim that no matter what the differential originated as a sex -- as a sex discrimination, just in an ordinary case, what difference would it make whether a shift differential which you can see this warrant, I take it you can see that -- that higher pay for a night work is not a violation of the Act.
Allan Abbot Tuttle: Of course.
Byron R. White: Now, what difference does it make for the, you say, the reason it isn't is that it's a working condition or that it is under the other, the more general fact --
Allan Abbot Tuttle: The -- the factor other than sex?
Byron R. White: Yes.
Allan Abbot Tuttle: Well, if -- if you were to conclude that it was a working condition and if you were to reject my argument with respect to separate compensation taking that difference out of the case, then you would conclude that the Act was inapplicable. Whereas, if you -- if you look at the factor other then sex justification and analyze this case and try and decide whether this difference is justified by a factor other than sex, I assure you, you will conclude that it is not.
Byron R. White: I know that's this case, but normally if you -- if you -- if a union and management negotiate for a separate identifiable additional compensation for night work applicable to everybody who works at night, I take it you would agree that's --
Allan Abbot Tuttle: We wouldn't be here.
Byron R. White: Now, why would that differential not violate the Act?
Allan Abbot Tuttle: Well, because --
Byron R. White: And -- but would it make any difference which answer you give, whether because it's a working condition or it's not a sex oriented factor?
Allan Abbot Tuttle: Only -- only if you have the peculiar historical anomaly which you have here of two different differentials.
Byron R. White: All right, only then in the -- in a unique case such as this?
Allan Abbot Tuttle: I -- I think this case is -- is quite unique. I -- I am hard put to think of too many other circumstances where you will have a separately compensated factor where the difference and the value of that factor has been separately negotiated.
William H. Rehnquist: Supposing you have a shift differential where people on the night shift gets $6 an hour, people on the day shift get $3 an hour, and you also assure that they day shift is 50/50 men and women, the night shift is 90% men, 10% women. Now, under your version of the act is the secretary or a private suitor entitled to have a factual finding as to whether what purports to be a shift differential in fact has a sex component in it?
Allan Abbot Tuttle: No, I don't think so.One of the things I wanted to suggest is that I don't think our interpretation puts the Court in the business of job evaluation. Here, it's not the Court's but it's the parties, who are the Corning and the union, who have separately negotiated and agreed on the value of night work. And -- and they agreed on that when they negotiated a value of 16 cents an hour for everyone doing night work. The only people who are getting 16 cents an hour plus another 20 cents are the -- are the people on the night shift doing the inspection job doing the women's work at night. And it is -- it's a case where the parties themselves have agreed upon the value of that element and I don't think it will put the Court in the business of comparing relative wages or deciding on what a fair wage is. I have only a few moments left, I'd like to move to the second point, if I may, which is Corning's argument that it complied with the Act when -- well, it argues that assuming the jobs are equal as we have argued, that Corning achieved compliance with the Act in June of 1966 when it began to permit women to bid for regular jobs on the night shift as vacancies occurred. I should note they weren't able to simply move in to those jobs. They had to wait for vacancies and then exercise their seniority. Now, every appellate court that has considered this argument has rejected it. They have all rejected the contention that an employer can comply with the act without equalizing wages which is what Corning argues that it has done. Now, the declared purpose of the Equal Pay Act is to correct depressed wages and living standards caused by the historic undervaluation of women's work. President Kennedy said of the Act that it was designed to provide reasonable levels of income for women and in order to provide this, the Act has what we have called the no reduction proviso. It doesn't allow you to achieve compliance by reducing anybody's wage. And we submit that what that means is that you have to equalize the wages without reducing the preferential higher wage and that means to raise the lower wage to the level of the higher and indeed, the house report on this case -- on this act explicitly says that the lower wage must be raised to the level of the higher and that house report has been relied upon repeatedly by the courts that have found that that is what is required for compliance in this -- under this Act. Now, we think that day inspection rate for women is demonstrably a depressed female wage. You can see this by looking at the record. For instance, although Corning has historically valued when it began systematic job evaluation, has valued day and night and man and woman inspection work equally, it's always paid the women less for what they value as equal not only is it paid in less but it has paid the women less than male utility workers whose job evaluation points are even lower than the lowest woman inspector. Our submission is the vice of unequal pay for equal work can't be cured by allowing some, but not all, of the persons receiving the lower wage to bid for an opportunity to do the same work at a higher wage. The equal pay principle is not satisfied by allowing some of the daytime inspectors to bid for an opportunity to do the same work at night at a higher wage. All the other daytime workers and in this case the record will show they are virtually all women, in 1968, 211 were women and three were men on the daytime shift, virtually all of these women are left receiving a depressed wage which is precisely what the Equal Pay Act was designed to remedy. And in fact there's even evidence of a more direct violation of the no reduction proviso here, because the record shows there are some instances where men earning the higher pay at night were transferred to the daytime shift and there they got the lower wage. Now, I don't think that the discussion of the history of H.R. 3840 which you heard indicates anything different about what's required by the Act because that Act, 3840, although it had a step system of raising wages was not so terribly explicit that wages always had to be raised because it had a system of negotiated compliance which might have allowed, in certain circumstances, a negotiated compliance where the lower wages were not necessarily raised to the level of the higher and this feature, the absence flat band on reduction was criticized in this bill. And after it was criticized, the bill was redrafted to contain the flat band against reduction which is now part of the Equal Pay Act, and it was after that that the House said the lower wage rate must be raised to the level of the higher. Corning's last argument is that it achieve compliance in January 20 of 1969 when it set new rates for all three shifts, day, afternoon and night, and the rates were equal. And of course, we agree that in January of 1969, if that's all Corning had done, it would've achieved compliance but Corning didn't stop at this point. At the same time and by virtue of the same agreement, it established retroactive to November 4th, a higher wage for nighttime inspectors, the higher retroactive rate being even higher than the January 20 rate. It then red circled those rates, which is to say that it provided that any night shift inspector with seniority on January 20, 1969, would continue to receive the retroactively established higher rate even after the January 20 rates came into effect.
Potter Stewart: Well, absent the red circle rates, would you be here?
Allan Abbot Tuttle: You mean with respect to after January 1969? No -- no, of course no. We -- we agree that the leveling of the rates is exactly what's required or would have been required. But -- but what we say is, this is simply a technique, a device to --
Byron R. White: (Voice Overlap) red circle rates, that after a certain date, everybody was receiving the same pay?
Allan Abbot Tuttle: No, no, what happened --
Byron R. White: No, what?
Allan Abbot Tuttle: I'm sorry. What happened is that on January 20 --
Byron R. White: Well, no, what? Would you be here if everybody after a certain date had been receiving --
Allan Abbot Tuttle: We would only be -- we'll only be here for back pay.
Byron R. White: How far back?
Allan Abbot Tuttle: Well, there's a stipulation amongst the parties in the New York case, that if back pay is owing, it's owing since November 1st of 1964. In the Pennsylvania case --
Byron R. White: To whom?
Allan Abbot Tuttle: -- which was brought later, it's a --
Byron R. White: Owing to whom?
Allan Abbot Tuttle: Owing to the employees who received the discriminatory wage, the daytime inspectors. See, this is an amendment to the Fair Labor Standards Act --
Byron R. White: I understand that.
Allan Abbot Tuttle: -- as part of the remedies under the Act. As I'm sure, Mr. Justice, you are aware is that where you've been paid a substandard wage, you can get back pay.
Byron R. White: Yes, but I just wanted -- who would -- who would be entitled to back pay?
Allan Abbot Tuttle: We -- we believe that the daytime inspectors entitled to back pay.
Byron R. White: Back to 60 --
Allan Abbot Tuttle: Back to 1964, they -- they've all been receiving at least 20 cents or in the neighborhood of 20 cents less an hour --
Byron R. White: But --
Allan Abbot Tuttle: -- for work which is rated and which by hypothesis is equal, I mean by hypothesis that we got to this point.
Byron R. White: And also, I suppose, nighttime inspectors who don't have the grandfather higher pay?
Allan Abbot Tuttle: Well, there aren't any of those --
Byron R. White: Not anymore?
Allan Abbot Tuttle: -- since January 20 because there were -- there were so many people on layoff that it's going to be some time before anybody gets this, this nighttime January 20 rates.
Byron R. White: All right.
Allan Abbot Tuttle: They're all -- they're all getting the higher rates.
Byron R. White: I see.
Allan Abbot Tuttle: And we believe that it's perfectly clear that this was not intended as Corning had suggested.
Byron R. White: But when was -- when was nighttime inspection opened up to everybody?
Allan Abbot Tuttle: June --
Byron R. White: Sixty-six?
Allan Abbot Tuttle: In New York, June 1 of 1966.
Byron R. White: In 1966. Now, at that time, all nighttime inspectors were not getting paid the same, were they?
Allan Abbot Tuttle: No, nighttime inspectors received the same rate.
Byron R. White: All of them?
Allan Abbot Tuttle: Yes.
Byron R. White: Even after the -- when the nighttime differential went in, I thought that the --
Allan Abbot Tuttle: Well, the nighttime differential went in in 1944.
Byron R. White: Yes.
Allan Abbot Tuttle: The initial higher --
Byron R. White: How about the plant-wide?
Allan Abbot Tuttle: In 1944 was when they adopted a plant-wide differential. It was in 1925 through 1930 that a -- that when men first went on night work.
Byron R. White: Yes.
Allan Abbot Tuttle: They were paid double wage. Twenty years later, in 1944, they were -- they -- the night workers began -- not all night inspectors but everybody began to get a plant-wide shift differential and we have no quarrel with the shift differential. But the first differential has been maintained one way or another up to this very day.
Byron R. White: Well I agree. I agree with that.
William J. Brennan, Jr.: I thought -- I thought you said in 1966 it all leveled off.
Allan Abbot Tuttle: In -- in 1966, there -- women were allowed to exercise their seniority.
William J. Brennan, Jr.: Well, I thought you said that, except for the night differential, all wages for comparable work leveled off.
Allan Abbot Tuttle: No, no. In -- in the way -- the differential, both differentials remained in effect until January of 1969. And in January of 1969, they established an equal of wage on all shifts, of course there was still a night shift differential and that would've been compliance but for the fact of the red circling on those rates.
Byron R. White: So that -- so that on the same shift, people were getting different pay.
Allan Abbot Tuttle: No, because there's no one -- there was no one getting the January 20 --
Byron R. White: But the plan was -- the plan was that they would --
Allan Abbot Tuttle: Eventually, eventually after -- after January 20 of 1969.
William H. Rehnquist: Mr. Tuttle, if the red circle system had not been taken care off in 1969 on, would there been an economic strike?
Allan Abbot Tuttle: Oh, I'm sorry, would you repeat the question?
William H. Rehnquist: If the red circle system had not been carried --
Allan Abbot Tuttle: Imposed.
William H. Rehnquist: -- on from 1969 on, would Corning have been subjected to an economic strike?
Allan Abbot Tuttle: There -- There's nothing on the record on that.
William H. Rehnquist: Well, what do you think?
Allan Abbot Tuttle: It will be speculation on my part. It -- our point we expect to that rate is -- I -- I don't think there would've been because I think that since it is a subterfuge, it could've been explained, it could've been avoided by explaining to the union that here, we are required by federal law to achieve an equality and we're doing it. And there's no way that we can protect a higher wage for women working at night without being in violation of federal law and I don't think the union would've -- would have found that to be a sufficient basis to engage in economic strike. I've taken all of my time.I appreciate the Court's indulgence.
Warren E. Burger: Very well Mr. Tuttle. Mr. Zimmerman, do you have anything further?
Scott F. Zimmerman: Yes I do, if I may, Your Honor, may it please the Court. Basically, the Secretary's arguments seemed to be, and it depends on what you call it, if you call the different -- the differential pay, the night work a shift differential, it's all right, the secretary says. It's not going to look behind that word to see what the intent really was. I think Justice Rehnquist's question was a -- was a good question in it shows the fallacy in the what you call it argument. The what you call argument is, I think, purely a semantic argument and without substance. The Secretary spent approximately 10 minutes in the course of his oral argument discussing Corning's deliberate discriminatory intent in 1925. It would be a great injustice to have these cases turned on Corning's intent in 1925 when none of the witnesses has testified even worked for Corning Glass Works in 1925 in all of the testimony and there were only about three lines on this subject, was pure speculation as to why Corning had to pay this higher rate. The same witness said that also speculate, who said as the government had suggested, that it was paid in order to induce men to do this work which they regarded as demeaning female work. The same witnesses also said that it was paid in order to persuade them to work the undesirable hours and was paid for a number of other reasons. Now, I don't think that this case should, under this act, turn upon how you label the rate differential. I don't think that the subjective intent of the employer has any relevance at all to the question of whether this is a working condition. I think that all of the evidence and in all of the legislative history and the plain meaning of the language of the act will support it. Certainly, there's a duty as Mr. Justice Brennan pointed out when he inquired after the term working conditions is used another federal statute. When Section 8(a)(5) of the National Labor Relations Act states that employers and unions have a duty to bargain over wages, hours and working conditions, I think that a -- that a union man and a management man and the National Labor Relations Board would burst out laughing if you were to suggest at the time that work at a steady night shift is not a working condition out of which a duty to bargain arises, clearly it is. Wherein this term is used, as used in -- by the Congress previously, clearly encompasses this term.
Warren E. Burger: Well, if we were to hold that there may be a differential whether unilaterally fixed by the employer or negotiated with a bargaining contract, under a bargaining contract, does that get you home free?
Scott F. Zimmerman: Your Honor, I -- I don't think so. I think -- I think the issue to which this Court must address itself or should address itself, I would suggest, is the question of whether work on a steady night shift is a similar working condition within the meaning of that term as it's used in the Equal Pay Act to day work. Now, it's interesting enough that in the congressional record, Congress addressed itself to the problem -- to the question -- the meaning of attaching this Act is an amendment to the Fair Labor Standards Act, the Equal Pay Act. Instead, and this deals directly with the Secretary's argument, Mr. Goodell said, on page B27 of our addendum to our brief, we do not expect the Department of Labor people to go into an establishment and attempt to rate jobs that are not equal. We do not want to hear the Department say, well, they amount to the same thing and evaluate them so that they came up to the same skill or point. Now, --
Warren E. Burger: Lost a little bit, Mr. Zimmerman, I confess. Mr. Tuttle said, of course, he agrees that a night shift can be paid a different rate from the day shift and you spent a good deal of time in both your brief and your oral argument to -- to that same effect. Now, if you both agree on that, then it might not be difficult for the Court to agree with you, I'm not sure, but it might not be.
Scott F. Zimmerman: (Voice Overlap) --
Warren E. Burger: But I don't understand your last answer that seems to suggest that it does solve the problem and then it seems to go the other way that it doesn't solve the problem.
Scott F. Zimmerman: Perhaps I didn't fully appreciate the significance to your question, Your Honor. I -- I think -- I think, perhaps, I've been thinking about this -- this problem in terms of analyzing the statutory language so that I -- so that I failed to appreciated a questioned ordinarily stated to me. I -- I think that the differential based -- I think that a differential -- that a difference in money which is paid for work on a steady night shift and only for work on a steady night shift is not unlawful under this statute regardless of how it is labeled.
Warren E. Burger: Well, I thought Mr. Tuttle agreed with that?
Scott F. Zimmerman: Well, if he does, then I don't know why we are in this Court because I -- think that he's rejected that -- that as a solution to this case.
Thurgood Marshall: (Voice Overlap) one was 16, and one was 20 more.
Scott F. Zimmerman: Yes, Your Honor.
Thurgood Marshall: You don't get to that?
Scott F. Zimmerman: Well, I will Your Honor. The history of this rate is interesting and I think I could state it briefly. In 1925, Corning Glass Works began to produce where it's product in such great quantities that it could no longer inspect it all during the day. Previously, they've been able to perform all -- all the inspection work during the day, although, as hot glass plants, as you can imagine, Your Honor, are working on rotating shifts around the clock and the -- but the inspectors were going to work during the day. Women performed this work. Women were not permitted to work during the night because both in Pennsylvania and New York, New York and Pennsylvania protective legislation prohibited the employment of women at night. The hours during which this night shift was established exactly coincide with the New York and Pennsylvania laws. The hours were 10:00 p.m. at night to 6:00 a.m. in the morning. They hired men to do it. Women couldn't be hired because of the New York law. There was a difference in base rate paid. You can speculate as to the reasons, I don't think this record will really support that anybody really knows with any degree of certainty at all why this was done in 1925. There weren't any people around to testify who were in positions of authority who had any idea. This rate differential continued through 1944 when Corning Glass Works was organized by the American Flint Glass Workers Union in both its Pennsylvania and New York plants. When the union organized the company and set down and negotiated a contract in 1944, the contract provided for wage increases over and above the rates that were -- the existing rates that were already paid. So the result was that they applied a two or three percent wage increases to the existing base rates and solidified into the contract the prior differential would have been paid only for steady night work and the record shows , the women received it when they worked during the -- during World War II. This contract also provided, for the first time, a shift differential. Now, the union didn't go back and say, “Since we are negotiating a shift differential, we're going to let the company take this money back that it's been paying the steady night shift workers.” It submitted that rate into the contract, the shift differential was applied on top of it, and the shift differential was there after received by everybody. The night -- steady night shift differential and base rate which had its origin in 1925, was also received by everybody who worked at night and only by people who worked at night. Now, on deposition, a witness --
Warren E. Burger: We -- We need to know a little more about his.
Scott F. Zimmerman: On -- On deposition, a witness was asked the question and this was a witness who was not employed by Corning Glass Works until sometime in late -- very late 1930s, 1939, 1940, was asked the question by the government, “Why did Corning Glass Works pay this higher rate in 1925?” fifteen years before he went to work there and he responded by saying a number of different things. One of which was, “And I suppose, that the men who were skilled glassworkers considered this inspection work to be demeaning female work.” The Second Circuit hung its hat on that comment and the government has -- has lambasted us with it through two circuit courts of appeal. I think it would be a great injustice to have this case turned upon that kind of speculation when all of the objective evidence in the case shows that it's been paid only for work on a steady night shift and never for work during the day.
Warren E. Burger: Thank you gentlemen. The case is submitted.